Citation Nr: 0924424	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for spinal stenosis 
status post lumbar laminectomy (low back disorder).

2.  Entitlement to service connection for bilateral aseptic 
necrosis status post total hip arthroplasties (hip disorder).

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to a compensable rating for residuals of a 
fractured right 5th metatarsal. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

The issues of service connection for low back and hip 
disorders and higher evaluations for bilateral hearing loss, 
residuals of a fractured right 5th metatarsal, and 
hypertension as well as the claim for a TDIU are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260 and 
the competent and credible evidence of record does not show 
that the Veteran's tinnitus requires frequent hospitalization 
or causes marked interference with employment.


CONCLUSION OF LAW

There is no legal basis for the assignment of a rating in 
excess of 10 percent for tinnitus or for an extraschedular 
referral.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative contend that his tinnitus 
is more severe than rated.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

As to VA's duty to assist, the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

However, although the VCAA is potentially applicable to a 
great number of claims, because the law and not the evidence 
in this case is dispositive in this claim, the VCAA is not 
applicable to the current appeal.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Dela Cruz v. Principi, 
15 Vet. App. 143, No. 99-158 (2001) (holding that remand 
pursuant to the VCAA is not required where "no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating her claim"); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that when the VCAA 
does not affect the issues to be decided, the United States 
Court of Appeals for Veterans Claims (Court) will not 
consider the VCAA in reaching its decision).  Therefore, 
because the Veteran is not entitled to notice and development 
in accordance with the VCAA, a discussion of whether VA 
complied with the VCAA as to this claim is not required.

That being said, the Board notes that the Veteran was not 
provided 38 U.S.C.A. § 5103(a) notice in accordance with the 
Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) as to this increased rating claim.  However, the Board 
finds that even if VA was required to provide this notice 
that the lack of notice is harmless because, as explained 
below, the Veteran is in receipt of the highest schedular 
rating assignable for this disability.  A reasonable person 
could be expected to understand that this was the higher 
rating assignable in the absence of an exceptional or unusual 
disability picture that would render the application of the 
regular standards impractical from reading the September 2005 
rating decision, June 2004 and March 2006 letters, and the 
April 2006 statement of the case.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted sub nom. 
Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 
07-1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).

Moreover, the Board notes that if VA had a duty to assist the 
Veteran in obtaining all evidence relevant to his claim, that 
duty has been satisfied because all identified, available, 
and pertinent evidence have been associated with the claims 
file.  While, as discussed below, it appears that the 
Veteran's medical records which support the February 2003 
Social Security Administration (SSA) disability award are not 
found in the record, adjudication of the claim for an 
increased rating for tinnitus may go forward without these 
records because the February 2005 SSA decision that found the 
Veteran disabled makes no mention of his tinnitus (that 
finding is based on his low back and hip disorders as well as 
his obesity) and the appellate has never claimed that his 
tinnitus played any role in his being disabled for Social 
Security disability purposes.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); also 
see Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

As to the merits of the claim, disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

The Veteran requested an increased rating for tinnitus.  The 
RO denied the Veteran's request in the September 2004 rating 
decision because under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, a 10 percent schedular rating is the maximum award 
possible for tinnitus.  The Veteran appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260, required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. §§ 4.25(b), 4.87, Diagnostic Code 
6260, which limits a Veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is unilateral 
or bilateral.  Subsequently, in July 2006, the stay of 
adjudication of tinnitus rating cases was lifted.  

An earlier October 1982 rating decision assigned the 
Veteran's service connected tinnitus the maximum schedular 
rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  As there is no legal basis upon which to award a 
schedular rating in excess of 10 percent for tinnitus, the 
Veteran's appeal of the September 2004 rating decision must 
be denied.  Sabonis, supra.  This is true throughout the 
period of time during which his claim has been pending.  
Hart, supra.

The Board will next considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board notes that 
the record is both silent for subjective complaints of how 
the Veteran's tinnitus adversely impacts his employment and 
objective evidence that his tinnitus requires frequent 
hospitalization or causes marked interference with 
employment.  Therefore, the Board finds that a referral for 
extraschedular consideration under 38 C.F.R. § 3.321 is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the claim is being denied as a matter of 
law, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim for an 
increased rating must be denied.


ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.


REMAND

As to all the issues remaining on appeal, the Board notes 
that the record shows that the Veteran was awarded SSA 
disability benefits effective from February 2003.  However, 
while a copy of the decision awarding the Veteran SSA 
disability benefits is found in the record, the medical 
records upon which the decision was based are not.  

The Court has indicated that medical records upon which an 
award of Social Security disability benefits has been 
predicated are relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Moreover, the Court has 
held that the duty to assist is particularly applicable to 
records which are known to be in the possession of the 
Federal Government, such as military service department and 
SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, the SSA's decision 
is 'pertinent' to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Therefore, the 
Board finds that a remand to request these records is 
required.  Also see 38 U.S.C.A. § 5103A(b) (West 2002).  

As to the claims of service connection for low back and hip 
disorders, the Board finds that a remand is also required 
because, while the Veteran notified VA in March 2004 that he 
received all of his post-service treatment at the Iowa City, 
VA Medical Center, a request for all his records, dating back 
to his 1977 separation from active duty, has not as yet been 
undertaken by VA.  Id; also see Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA adjudicators are 
deemed to have constructive notice VA treatment records).

As to the claims for higher evaluation's for bilateral 
hearing loss, residuals of a fractured right 5th metatarsal, 
and hypertension, the Board notes that the VCAA requires that 
VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
Moreover, governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2008).  

Given the development ordered above, the fact that the 
Veteran has never been provided with a VA examination to rate 
the severity of his service connected hypertension and the 
fact that his last VA examination for his bilateral hearing 
loss and residuals of a fractured right 5th metatarsal took 
place nearly half a decade ago, the Board finds that a remand 
is also required to obtain new VA examinations of the 
claimant.  Also see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As to the claims for compensable ratings for bilateral 
hearing loss and residuals of a fractured right 5th 
metatarsal, the Board also finds that a remand is required to 
provide the Veteran with updated 38 U.S.C.A. § 5103(a) (West 
2002) notice in accordance with the Court's holding in 
Vazquez-Flores, supra. 

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development ordered 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter). 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159.  As to the claims for 
compensable ratings for bilateral hearing 
loss and residuals of a fractured right 
5th metatarsal, the updated VCAA notice 
should include, among other things, 
notice of the relevant rating criteria as 
well as a request that the Veteran 
provide VA with evidence showing how his 
disabilities interferes with work and 
activities of daily life.  See Vazquez-
Flores, supra.

2.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for SSA disability benefits as well 
as all the medical records relied upon 
concerning that claim.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the Veteran offered an opportunity to 
respond.

3.  The RO/AMC should obtain from the 
Iowa City VA Medical Center all of the 
Veteran's treatment records since 1977 
that have not already been associated 
with the claims file.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the claimant notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the Veteran offered an opportunity to 
respond.

4.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded VA examinations 
for his service connected bilateral 
hearing loss, residuals of a fractured 
right 5th metatarsal, and hypertension.  
The claims folder is to be provided to 
the examiners for review in conjunction 
with the examinations.  In accordance 
with the AMIE worksheet for rating 
bilateral hearing loss, residuals of a 
fractured right 5th metatarsal, and 
hypertension, the examiners are to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent of 
the claimant's disorders.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished.  

5.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A; and 
38 C.F.R. § 3.159.  As to the claims for 
compensable ratings for bilateral hearing 
loss and residuals of a fractured right 
5th metatarsal, the updated VCAA notice 
should include, among other things, 
notice of the relevant rating criteria as 
well as a request that the Veteran 
provide VA with evidence showing how his 
disabilities interferes with work and 
activities of daily life.  See Vazquez-
Flores, supra.

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
rating claims, such reconsideration 
should take into account whether 
"staged" ratings are appropriate.  
Hart, supra; Fenderson, supra.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


